 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Ditech Financial, LLC, et al.,                            Case No.: 2:16-cv-02812-JAD-NJK

 4            Plaintiffs

 5 v.                                                                 Order Lifting Stay

 6 T-Shack, Inc.                                                         [ECF No. 28]

 7            Defendant

 8

 9         Good cause appearing, IT IS HEREBY ORDERED that Plaintiff’s motion to lift stay

10 [ECF No. 28] is GRANTED IN PART, in that THE STAY IS LIFTED, but some of the other

11 details and deadlines requested by the motion are denied or revised. Instead, IT IS FURTHER

12 ORDERED that the parties have the following deadlines and obligations to move this case

13 forward:

14 Meet & Confer:

15         The parties have until May 24, 2018, to meet and confer as defined by Local Rule IA

16 1-3(f) regarding (1) a proposed discovery plan and scheduling order as contemplated by Local

17 Rule 26-1, (2) what discovery needs to be conducted, (3) what viable claims and defenses remain

18 in the case in light of recent decisions from the Supreme Court of Nevada, and (4) the issues that

19 the parties intend to raise in any dispositive motion that the parties anticipate filing within the

20 next 90 days. A party representative must attend the meet and confer, either in person or

21 by telephone. Requests to be excused from any aspect of this meet-and-confer requirement will

22 be denied absent extraordinary circumstances.

23
 1 Stipulated Discovery Plan and Scheduling Order:

 2         The parties must file their Proposed Stipulated Discovery Plan and Scheduling Order in

 3 compliance with Local Rule 26-1 by June 7, 2019.

 4 Certificate Required with Dispositive Motions:

 5         Any dispositive motion filed in this case must be accompanied by a declaration by the

 6 movant’s counsel that sets forth the details of the meet-and-confer in compliance with Local

 7 Rule IA 1-3(f)(2) and certifies that, despite good-faith efforts, the issues raised in the motion

 8 could not be resolved. The court may summarily deny any motion that fails to comply with this

 9 requirement.

10         Dated: April 22, 2019

11                                                            _________________________________
                                                                      _____________
                                                                                _______
                                                                                     _ ________
                                                              U.S. District
                                                                       ricct Judge
                                                                             Jud e Jennifer
                                                                             Judg
                                                                             Ju             err A.
                                                                                     Jennnifer  A Dorsey
12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
